
	
		I
		111th CONGRESS
		1st Session
		H. R. 4008
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1639 Dickerson Boulevard in Monroe, North Carolina, as the
		  Second Lieutenant Samuel I. Parker Postal Carrier
		  Annex.
	
	
		1.Second Lieutenant Samuel I.
			 Parker Postal Carrier Annex
			(a)DesignationThe facility of the United States Postal
			 Service located at 1639 Dickerson Boulevard in Monroe, North Carolina, shall be
			 known and designated as the Second Lieutenant Samuel I. Parker Postal
			 Carrier Annex.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Second
			 Lieutenant Samuel I. Parker Postal Carrier Annex.
			
